Citation Nr: 9914345	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-04 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic prostatitis.

ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefit sought on 
appeal.   




FINDING OF FACT

The claim of entitlement to service connection for chronic 
prostatitis is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
prostatitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records show that in March 1981, the veteran 
was seen for complaints that he had developed uretheral 
discharge about two weeks before, after sexual contact.  The 
assessments were status post presumptive Neisseria gonorrheal 
urethritis; rule out suppressed prostatitis; and rule out 
nonspecific urethritis (Chlamydia).  In May 1981, the veteran 
was seen for complaints of pain in the testicles for the 
previous eight months, with associated milky discharge since 
March 1981.  Clinical records at that time noted persistent 
nongonococcal urethritis.  In June 1981, the veteran was seen 
for complaints of continued uretheral discharge.  The 
assessment was chronic nongonococcal urethritis.  Clinical 
notes in June 1981 noted probable chronic prostatitis.  In 
September 1981, the veteran was seen for complaints of 
difficulty urinating and associated pressure-like pain in the 
lower abdomen area for the previous month.  The assessment 
was chronic nongonococcal urethritis.  At his June 1982 
discharge examination, the veteran indicated that he did not 
know whether he had had venereal disease, including 
gonorrhea.  On examination the clinical evaluation of the 
genitourinary system was normal.   

The report of private hospitalization in April 1993 noted 
that the veteran was admitted with symptoms of fevers and 
chills, and a two day history of malaise, productive cough, 
and sore throat, associated with mild dysuria.  The report 
noted a history of acute prostatitis ten years before with 
similar difficulties, and otherwise he was healthy.  After 
examination the impressions were acute prostatitis, and 
urosepsis.

VA medical records note that the veteran was hospitalized in 
January 1995 for complaints related to a situation of feeling 
suicidal.  The diagnostic impression was depression.

A July 1995 VA medical report noted a history of prostatitis 
as the provisional diagnosis; that report also noted chronic 
prostatitis.  A September 1995 VA examination report notes 
complaints of recurrent prostatitis and cystitis since 1980 
while in service.  After examination, the diagnosis was 
recurrent prostatitis, etiology unknown.  He was seen for 
prostate symptoms in November 1995.  VA clinical notes show 
that the veteran was seen in November 1996 and February 1997 
for treatment of chronic prostatitis.   

The veteran is seeking service connection for chronic 
prostatitis.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of the claim.  38 U.S.C.A. § 
5107(a).  As will be explained below, the Board finds that 
the claim of entitlement to service connection for chronic 
prostatitis is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims lay 
observation is competent. 
 
If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Service medical records reveal that between March and 
September 1981, the veteran was seen for symptoms and 
received various diagnoses including  gonorrheal urethritis, 
chronic nongonococcal urethritis.  Although on one occasion 
in June 1981, a diagnosis of probable prostatitis was made, 
no subsequent service medical records show any medical 
findings of prostatitis.  Moreover, the veteran's June 1982 
discharge examination report shows a normal evaluation of the 
genitourinary system.  Thus, these service medical records do 
not demonstrate that chronic prostatitis was demonstrated 
during service.  

There are a few private and VA treatment records showing that 
the veteran was seen after separation from service for 
treatment of symptomatology associated with the veteran's 
claimed prostatitis.  The first of these, however, is not 
until April 1993, many years after discharge, when the 
impression was acute prostatitis.  The first diagnosis of 
recurrent prostatitis is in July 1995.  At that time, the 
etiology was noted to be unknown.  There is no competent 
evidence linking any present chronic prostatitis with the 
veteran's active duty service.  Indeed, the only evidence 
which has been offered to establish a relationship between 
the claimed disorder and service are the veteran's own 
unsubstantiated contentions.  While the veteran is capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The service medical 
records do not show that chronic prostatitis had an onset in 
service, and the veteran has submitted no medical opinion to 
support his claim that prostatitis is in anyway related to 
his period of service.  Therefore, the Board finds that he 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. 
§ 5107.  Hence, the benefit sought on appeal is denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).



ORDER

In the absence of evidence of a well grounded claim, service 
connection is denied for chronic prostatitis.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

